Exhibit 10.3

GUARANTY

THIS GUARANTY dated as of March 31, 2016 and effective as of the initial Lease
Closing Date (this “Guaranty”), is among SPRINT CORPORATION, a Delaware
corporation (“Guarantor”) and each of the other parties signatory hereto
(collectively together with their respective successors, assignees and pledgees,
“Guaranty Beneficiary”).

WHEREAS, pursuant to each Sale Agreement, dated as of the date hereof and
effective as of the initial Lease Closing Date (as amended, supplemented or
otherwise modified from time to time, a “Sale Agreement” and collectively, the
“Sale Agreements”), among one or more Lessees, as sellers, and the buyer
thereunder, (i) the Lessees will on the initial Lease Closing Date sell
Equipment to Guaranty Beneficiary as further described in the Sale Agreements
and (ii) the Guaranty Beneficiary has agreed to pay to the Lessees the Purchase
Price (as defined in each Sale Agreement), all as further described in the Sale
Agreements;

WHEREAS, pursuant to that certain Master Lease Agreement, dated as of the date
hereof and effective as of the initial Lease Closing Date (as amended,
supplemented or otherwise modified from time to time, the “Master Lease
Agreement”; capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Master Lease Agreement and interpretation
of words, terms, references and headings herein shall be governed by Section 1.2
of the Master Lease Agreement), by and among the Lessees and the Guaranty
Beneficiary, as supplemented by each Equipment Lease Schedule (the Master Lease
Agreement together with each Equipment Lease Schedule agreed as of each Lease
Closing Date by the Lessees and Guaranty Beneficiary, collectively, the
“Equipment Leases,” and, each, an “Equipment Lease”, and together with the Sale
Agreements, the “Lease Documents”), Guaranty Beneficiary will on the initial
Lease Closing Date commence leasing Equipment to Lessees;

WHEREAS, the Parties intend that the Lease Documents create a financing for all
U.S. federal, state and local income tax purposes, and thus specifically that
(i) the Purchase Price paid under the Sale Agreements at closing be treated for
such purposes as amounts loaned by Guaranty Beneficiary for which the Equipment
provides security and (ii) Rental Payments payable to Guaranty Beneficiary under
the Equipment Leases be treated for such purposes as payments on such
indebtedness owed to Guaranty Beneficiary;

WHEREAS, pursuant to the Senior Credit Agreement, the Tranche A Second Lien Term
Loan Agreement, the Tranche B Third Lien Term Loan Agreement and the Tranche C
Fourth Lien Term Loan Agreement, the Guaranty Beneficiary has appointed SELE I,
LLC (the “Guaranty Beneficiary Agent”) to act as its agent under the Loan
Documents, the Sale Agreements, the Purchase Agreement and the Equipment Leases
(collectively, the “Transaction Documents”) and to take certain actions on its
behalf;

WHEREAS, Guarantor is the direct or indirect parent of each of the Lessees and
will receive substantial direct and indirect benefits from the sale and
leaseback arrangements contemplated by the Sale Agreements, the Equipment Leases
and the other Transaction Documents; and



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to Guaranty Beneficiary entering into the
Sale Agreements and the Equipment Leases that Guarantor shall have executed and
delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, for the benefit of Guaranty Beneficiary, the due and
punctual payment by the Lessees of (i) the Rental Payments due and payable under
each Equipment Lease, (ii) any Termination Amount due and payable under any
Equipment Lease, (iii) any other amounts due and payable under any Equipment
Lease, and (iv) any amounts due and payable under any Sale Agreement, including,
but not limited to, any Indemnified Amounts as defined under each Sale Agreement
(collectively, as limited, the “Guaranteed Obligations”), in each case,
irrespective of: (a) the validity, binding effect, legality, subordination,
disaffirmance, enforceability or amendment, restatement, modification or
supplement of, or waiver of compliance with, the Sale Agreements, the Master
Lease Agreement, the Equipment Leases, any other Transaction Document or any
documents related hereto or thereto, (b) any change in the existence, formation
or ownership of, or the bankruptcy or insolvency of, any Lessee or any other
Sprint Party, (c) any extension, renewal, settlement, compromise, exchange,
waiver or release in respect of any Guaranteed Obligation (or any collateral
security therefor, including the property sold, contributed (or purportedly sold
or contributed) or otherwise pledged or transferred by any Lessee under a Sale
Agreement) or by any party to this Guaranty, the Equipment Leases, any other
Transaction Document or any documents related hereto or thereto, (d) the
existence of any claim, set-off, counterclaim or other right that Guarantor or
any other Person may have against any Lessee or any other Person, (e) any
impossibility or impracticability of performance, illegality, force majeure, act
of Governmental Authority or other circumstance that might otherwise constitute
a legal or equitable discharge or defense available to, or provide a discharge
of, Guarantor, (f) any law affecting any term of any of the Guaranteed
Obligations, the Equipment Leases or any other Transaction Document or any
document related hereto or thereto or any rights of Guaranty Beneficiary or any
other Person with respect thereto or otherwise, (g) the failure by Guaranty
Beneficiary or any other Person to take any steps to perfect and maintain
perfected its interest in any collateral security, (h) any failure to obtain any
authorization or approval from, or other action by, or to make any notification
to or filing with, any Governmental Authority required in connection with the
performance of the Guaranteed Obligations or otherwise, or (i) any other act,
event, omission or circumstance which, but for this Section 1, might operate to
discharge, impair or otherwise affect any of such obligations of the Guarantor
or any of such rights, powers or remedies of the Guaranty Beneficiaries or any
of them. This Guaranty is a guaranty of payment and not merely of collection.

Without limiting the generality of the foregoing, Guarantor agrees that if any
Lessee shall fail in any manner whatsoever to pay any of its Guaranteed
Obligations when the same shall be required to be paid under the Equipment
Leases or any Sale Agreement, then Guarantor will itself pay within two Business
Days following demand (unless the Guarantor is subject to an Insolvency Event,
in which case, immediately without demand) by any of the Guaranty Beneficiary or
any of the Senior Security Agent, Tranche A Security Agent, Tranche B Security

 

2



--------------------------------------------------------------------------------

Agent or Tranche C Security Agent, such Guaranteed Obligations. Guarantor hereby
expressly waives diligence, presentment, demand, protest or notice of any kind
whatsoever, as well as any requirement that Guaranty Beneficiary exhaust any
right to take any action against any Lessee or any other Person (including the
filing of any claims in the event of a receivership or bankruptcy of any Lessee
or any other Person), or with respect to any collateral at any time securing any
of the Guaranteed Obligations, and hereby consents to any and all extensions of
time of the due performance of any or all of the Guaranteed Obligations.
Guarantor hereby irrevocably waives, and agrees that it shall not exercise or
assert, any right to reimbursement from any Lessee that it may acquire by way of
subrogation or otherwise. Guarantor also hereby expressly waives all other
defenses it may have as a guarantor or a surety generally or otherwise based
upon suretyship, impairment of collateral or otherwise in connection with the
Guaranteed Obligations, whether in equity or at law.

Section 2. Confirmation. Guarantor hereby confirms that the transactions
contemplated by the Lease Documents have been arranged among the Lessees and
Guaranty Beneficiary, as applicable, with Guarantor’s full knowledge and consent
and any amendment, restatement, modification or supplement of, or waiver of
compliance with, the Transaction Documents in accordance with the terms thereof
by any of the foregoing shall be deemed to be with Guarantor’s full knowledge
and consent. Guarantor hereby confirms that on the date hereof it owns (directly
or indirectly) 100% of the equity interests of each Lessee. Guarantor agrees to
notify Guaranty Beneficiary Agent in the event that it ceases to own (directly
or indirectly) 100% of the equity interests of any Lessee.

Section 3. Representations and Warranties

The Guarantor represents and warrants to the Guaranty Beneficiary, the Senior
Lenders, the Tranche A Subordinated Lenders, the Tranche B Subordinated Lenders
and the Tranche C Subordinated Lender as of the initial Lease Closing Date that:

(a) Organization and Good Standing. It is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware with the
requisite power and authority under its organizational documents to carry on its
business as now conducted, and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

(b) Authorization; Enforceability. This Guaranty is within its corporate power
and has been duly authorized by all necessary corporate action on its part. This
Guaranty has been duly executed and delivered by it and constitutes a legal,
valid and binding obligation of it, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) No Violation. This Guaranty (a) does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
(b) will not violate any applicable law, or its charter or by-laws or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or any other instrument binding upon it, or any of its
assets, or give rise to a right thereunder to require any payment to be made by
it and (d) will not result in the creation or imposition of any Lien on any of
its assets.

 

3



--------------------------------------------------------------------------------

(d) Litigation and Environmental Matters.

(i) Litigation Generally. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Guarantor, threatened against or affecting the Guarantor or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Guaranty.

(ii) Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Guarantor nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or any obligation to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, or (iii) has
received written, or to the knowledge of the Guarantor, oral notice of any claim
with respect to any unsatisfied Environmental Liability or has received any
ongoing inquiry, allegation, notice or other communication from any Governmental
Authority concerning its compliance with any Environmental Law.

(e) Compliance with Laws and Agreements. Guarantor is in compliance with all
applicable laws, regulations, policies and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(f) Investment Company Status. Guarantor is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

(g) Taxes. The Guarantor has timely filed or caused to be filed all tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes shown thereon to be due, except Taxes that are being contested in good
faith by appropriate proceedings and for which the Guarantor has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, or to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

(h) Disclosure. None of the reports, financial statements, certificates or other
information (other than forward-looking statements, projections and statements
of a general industry nature, as to which no representation or warranty is made)
furnished by or on behalf of Guarantor to Guarantor Beneficiary in connection
with the negotiation of this Guaranty or any amendment hereto or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) taken together with any information contained in the public filings
made by Guarantor with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading.

 

4



--------------------------------------------------------------------------------

(i) Solvency. Guarantor is not the subject of an Insolvency Event. Guarantor is,
and after giving effect to the transactions hereto, will be, Solvent and able to
pay its debts as they come due, and has and will have adequate capital to
conduct its business.

(j) Sanctions. None of Guarantor nor any of its directors or officers: (i) is a
Restricted Party; (ii) has received written notice of any claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority, (iii) directly or indirectly, is conducting any trade,
business or other activities with or for the benefit of any Sanctioned Person,
or (iv) is or ever has been in breach of or subject to any claim, action, suit,
proceeding or investigation with respect to Sanctions.

(k) Representations in Master Lease Agreement. Each representation and warranty
made by a Lessee under Sections 6.5 and 6.7 of the Master Lease Agreement are
true and correct.

Section 4. Financial Statements.

(a) Guarantor shall furnish to the Guaranty Beneficiary, the Senior
Administrative Agent, the Tranche A Administrative Agent, the Tranche B
Administrative Agent and the Tranche C Administrative Agent, within 75 days
after the end of each fiscal year, the audited consolidated statements of
operations, changes in stockholders’ equity and cash flows of the Guarantor and
its Subsidiaries for such fiscal year, and the related audited consolidated
balance sheet for the Guarantor and its Subsidiaries as of the end of such
fiscal year, setting forth in each case in comparative form the corresponding
figures for the previous fiscal year, all reported on by Deloitte, or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such audited
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Guarantor and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Documents required to be delivered pursuant to clause (a) of this Section 4
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Guarantor posts such documents, or provides a link thereto, on the Guarantor’s
website.

Section 5. Miscellaneous.

(a) Guarantor agrees that any payments hereunder will be made in the manner set
forth in Section 2.6 of the Master Lease Agreement.

(b) No amendment, modification, termination or waiver of any provision of this
Guaranty, and no consent to any departure by the Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by each of
the Guaranty Beneficiary, the

 

5



--------------------------------------------------------------------------------

Guarantor and each of (i) the Senior Administrative Agent, if the Senior Loan is
outstanding, (ii) the Tranche A Administrative Agent, if the Tranche A Loan is
outstanding, (iii) the Tranche B Administrative Agent, if the Tranche B Loan is
outstanding and (iv) the Tranche C Administrative Agent, if the Tranche C Loan
is outstanding. No failure on the part of Guaranty Beneficiary to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.

(c) This Guaranty shall bind and inure to the benefit of the parties hereto and
their respective successors, assigns and pledgees, including, without
limitation, the pledgees of the Senior Lenders, the Tranche A Subordinated
Lenders, the Tranche B Subordinated Lenders and the Tranche C Subordinated
Lender. Subject to the last two sentences of this Section 5(c), Guaranty
Beneficiary may assign this Guaranty to the extent the Guaranty Beneficiary
assigns the Master Lease Agreement as permitted under Section 11.5 of the Master
Lease Agreement. Guarantor shall not assign, delegate or otherwise transfer any
of its obligations or duties hereunder without the prior written consent of
Guaranty Beneficiary and each of (i) the Senior Administrative Agent, if the
Senior Loan is outstanding, (ii) the Tranche A Administrative Agent, if the
Tranche A Loan is outstanding, (iii) the Tranche B Administrative Agent, if the
Tranche B Loan is outstanding and (iv) the Tranche C Administrative Agent, if
the Tranche C Loan is outstanding. Guarantor expressly acknowledges that all of
Guaranty Beneficiary’s right, title and interest in, to and under this Guaranty
shall be assigned as collateral to the Senior Security Agent (for and on behalf
of it and the other Credit Parties (as defined in the Senior Credit Agreement))
under the Senior Security Agreement, to the Tranche A Security Agent (for and on
behalf of it and the other Credit Parties (as defined in the Tranche A Second
Lien Term Loan Agreement)) under the Tranche A Security Agreement, to the
Tranche B Security Agent (for and on behalf of it and the other Credit Parties
(as defined in the Tranche B Third Lien Term Loan Agreement)) under the Tranche
B Security Agreement, to the Tranche C Security Agent (for and on behalf of it
and the other Credit Parties (as defined in the Tranche C Fourth Lien Term Loan
Agreement)) under the Tranche C Security Agreement and Guarantor consents to
such assignments. The parties hereto agree that the Senior Administrative Agent
(and any assignee thereof), the Tranche A Administrative Agent (and any assignee
thereof), the Tranche B Administrative Agent (and any assignee thereof), the
Tranche C Administrative Agent (and any assignee thereof), the Senior Security
Agent (and any assignee thereof)(for and on behalf of it and the other Credit
Parties (as defined in the Senior Credit Agreement)), the Tranche A Security
Agent (and any assignee thereof)(for and on behalf of it and the other Credit
Parties (as defined in the Tranche A Second Lien Term Loan Agreement), the
Tranche B Security Agent (and any assignee thereof)(for and on behalf of it and
the other Credit Parties (as defined in the Tranche B Third Lien Term Loan
Agreement)) and the Tranche C Security Agent (for and on behalf of it and the
other Credit Parties (as defined in the Tranche C Fourth Lien Term Loan
Agreement)) are intended third-party beneficiaries of this Guaranty and are
entitled to enforce the rights of Guaranty Beneficiary arising hereunder,
including, without limitation, the right to demand payment of the Guaranty
Obligations pursuant to Section 1 of this Guaranty.

(d) THIS GUARANTY, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

 

6



--------------------------------------------------------------------------------

(e) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY,
ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR
THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

(f) EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(i) IT IRREVOCABLY (i) SUBMITS TO THE EXCLUSIVE JURISDICTION, FIRST, OF ANY
UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT
AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND
ANY OTHER LOAN DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(ii) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS GUARANTY.

(g) Guarantor agrees to do all such things and execute all such documents as
Guaranty Beneficiary may reasonably consider necessary or desirable to give full
effect to this Guaranty and to perfect or preserve the rights and powers of
Guaranty Beneficiary, the Senior Administrative Agent, the Tranche A
Administrative Agent, the Tranche B Administrative Agent, the Tranche C
Administrative Agent, the Senior Security Agent (for and on behalf of it and the
other Credit Parties (as defined in the Senior Credit Agreement)), the Tranche A
Security Agent (for and on behalf of it and the other Credit Parties (as defined
in the Tranche A Second Lien Term Loan Agreement)), the Tranche B Security Agent
(for and on behalf of it and the other Credit Parties (as defined in the Tranche
B Third Lien Term Loan Agreement)) and the Tranche C Security Agent (for and on
behalf of it and the other Credit Parties (as defined in the Tranche C Fourth
Lien Term Loan Agreement)) hereunder or with respect hereto.

 

7



--------------------------------------------------------------------------------

Section 6. Termination of Guaranty.

(a) This Guaranty and Guarantor’s obligations hereunder shall remain operative
and continue in full force and effect from the initial Lease Closing Date until
such time as all the Guaranteed Obligations are duly performed and indefeasibly
paid and satisfied in full, provided that this Guaranty and Guarantor’s
obligations hereunder shall continue to be effective or shall be reinstated, as
the case may be, if at any time payment or other satisfaction of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency or reorganization of any Lessee as though such
payment had not been made or other satisfaction had not occurred. To the fullest
extent permitted by law, no invalidity, irregularity or unenforceability by
reason of the bankruptcy, insolvency, reorganization or other similar laws or
any other law or order of any Governmental Authority thereof purporting to
reduce, amend or otherwise affect the Guaranteed Obligations shall impair,
affect or be a defense to or claim against the obligations of Guarantor under
this Guaranty.

(b) This Guaranty shall survive the insolvency of any Lessee, Guaranty
Beneficiary or any other Person and the commencement of any case or proceeding
by or against any Lessee or any other Person under any bankruptcy, insolvency,
reorganization or other similar law. No automatic stay under any bankruptcy,
insolvency, reorganization or other similar law with respect to any Lessee or
any other Person (other than Guarantor to the extent required by applicable law)
shall postpone the obligations of Guarantor under this Guaranty.

Section 7. Set-off. Guaranty Beneficiary is hereby authorized at any time during
the continuance of a Lease Event of Default (in addition to any other rights it
may have) to setoff, appropriate and apply (without presentment, demand, protest
or other notice, each of which are hereby expressly waived) any indebtedness
held or owing by Guaranty Beneficiary to or for the account of Guarantor against
amounts owing by Guarantor hereunder (even if contingent and unmatured).

Section 8. Entire Agreement; Severability; No Party Deemed Drafter. This
Guaranty and the other Transaction Documents constitute the entire agreement of
the parties hereto with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Guaranteed
Obligations. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate or limited liability company law, or
any bankruptcy, insolvency, reorganization or other similar law, if the
obligations of Guarantor hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by Guarantor or Guaranty Beneficiary, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Guaranty that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Each of the parties
hereto hereby agrees that no party hereto shall be deemed to be the drafter of
this Guaranty.

 

8



--------------------------------------------------------------------------------

Section 9. Expenses. Guarantor agrees to pay on demand:

(a) all reasonable and documented out-of-pocket costs and expenses incurred by
Guaranty Beneficiary in connection with any amendment, restatement or supplement
of, or consent or waiver under, this Guaranty, enforcement of, or any actual or
reasonably claimed breach of, or claim under, this Guaranty, including the
reasonable fees and expenses of counsel incurred in connection therewith and all
accountants’, attorneys’, auditors’, consultants’ and other agents’ fees and
expenses incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under this Guaranty; and

(b) all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution and delivery, and, if applicable,
filing and recording, of this Guaranty, and agrees to indemnify and hold
harmless Guaranty Beneficiary against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees;

provided, however, that so long as no Lease Default or Lease Event of Default
has occurred and remains continuing, Guarantor’s obligation under this Section 9
to pay the reasonable and documented attorneys’ fees and expenses incurred by
Guaranty Beneficiary shall be limited to paying the reasonable and documented
fees and expenses of one law firm selected by Guaranty Beneficiary in its sole
discretion; provided, further, however, that, for the avoidance of doubt, such
limitation shall not apply to any reasonable and documented attorneys’ fees and
expenses incurred by Guaranty Beneficiary during the continuance of a Lease
Default or Lease Event of Default even if such event subsequently ceases to be
continuing. The foregoing limitation shall not apply to any attorneys selected
by the Senior Administrative Agent, the Tranche A Administrative Agent, the
Tranche B Administrative Agent, the Tranche C Administrative Agent, any of the
Senior Lenders, the Tranche A Subordinated Lenders, the Tranche B Subordinated
Lenders, or the Tranche C Subordinated Lender (it being understood that
Guaranty’s Obligation under this Section 9 with respect to the foregoing
Persons, shall be limited to paying the reasonable and documented fees and
expenses of one law firm selected by the Senior Administrative Agent and the
Senior Lender, one law firm selected by the Tranche A Administrative Agent and
Tranche A Subordinated Lenders, one law firm selected by the Tranche B
Administrative Agent and the Tranche B Subordinated Lenders, and one law firm
selected by the Tranche C Administrative Agent and the Tranche C Subordinated
Lender.

Section 10. No Proceedings. The Guarantor hereby agrees that it will not
institute against the Guaranty Beneficiary, or join any other Person in
instituting against the Guaranty Beneficiary, any proceeding of the type
referred to in the definition of Insolvency Event from the initial Lease Closing
Date until one year plus one day following the payment in full of the Senior
Loan, Tranche A Loan, the Tranche B Loan and the Tranche C Loan. The foregoing
shall not limit any such Person’s right to file any claim in or otherwise take
any action with respect to any insolvency proceeding that was instituted by any
Person other than such parties.

 

9



--------------------------------------------------------------------------------

Section 11. Addresses for Notices. The provisions of Section 11.3 (Notices) of
the Master Lease Agreement shall apply as if fully set forth herein.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of the
date first written above.

 

SPRINT CORPORATION

as Guarantor

By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

SELE I, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE II, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE III, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE IV, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President  

SELE V, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

 

11



--------------------------------------------------------------------------------

SELE VI, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE VII, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE VIII, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE IX, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE 10, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

SELE XI, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

 

12



--------------------------------------------------------------------------------

SELE XII, LLC

as Guaranty Beneficiary

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

 

13